EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Matthew Dernier on March 3, 2021.

The application has been amended as follows: 
	In Claim 1, ll. 9-10, the phrase “a threaded bore extending from the primary surf ace into the base element, and being located adjacent to at least one of the apertures,” has been changed to -- a threaded bore extending from the primary surface into the base element, and being located adjacent to at least one of the apertures, the threaded bore defining an axis that is centrally located therethrough and extending from the base element,--
In Claim 1, ll. 11-13, the phrase “a detent feature disposed on, and extending outward from, the primary surface of the base element proximate to the threaded bore, and located adjacent to a periphery of the at least one of the apertures,” has been changed to --a detent feature disposed on, and extending outward from, the primary surface of the base element proximate to the threaded bore, and located adjacent to a periphery of the at least one of the apertures, the detent feature including: (i) a first detent feature disposed on, and extending outward from, the primary surface of the 
In Claim 14, ll. 2-3, the phrase “the retaining mechanism includes the detent feature, defined as a first detent feature, the upper surface thereof is defined as a first upper surface;” has been changed to --the upper surface of the detent feature is defined as a first upper surface of the first detent feature;--.
In Claim 14, ll. 4-6, the phrase “retaining mechanism includes a second detent feature disposed on, and extending outward from, the primary surface of the base element proximate to the threaded bore, and on an opposite side of the threaded bore from the first detent feature,” has been deleted. 

Allowable Subject Matter
Claims 1-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775